DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/04/2022 has been entered.

Claim Objections
Applicant’s amendments to the claims have overcome the previously cited objections to the claims and thus the objections are withdrawn.

Claim Rejections - 35 USC § 112
Applicant’s amendments to the claims have overcome the previously cited rejections under 35 U.S.C. 112(a) and 35 U.S.C. 112(b) and thus the rejections are withdrawn.

Response to Arguments
Applicant’s arguments, see pg. 6-7, filed 1/4/2022, with respect to claim 1 have been fully considered and are persuasive.  The rejection of 10/7/2021 has been withdrawn. 


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Waters on 2/18/2022.

The application has been amended as follows: 
On pg. 2-3 and 5 of the specification, the symbol “Φ” should be deleted before each caliber/diameter provided because “Φ” is a misrepresentation of the diameter sign “⌀”
In lines 8-10 of claim 2, the symbol “Φ” should be deleted before each caliber provided because “Φ” is a misrepresentation of the diameter sign “⌀”
In line 12 of claim 2, “manufactured modification layer” should read “manufactured silicon modification layer”
In claim 3, the end of the claim should be amended to read “λ/10 (RMS), wherein λ is a detection wavelength of 632.8 nm” to clarify the meaning of “λ”
In lines 6-7 of claim 5, the limitation “a circular silicon magnetron sputtering source” should read “the circular silicon magnetron sputtering source”

Drawings
The following changes to the drawings have been approved by the examiner and agreed upon by applicant: Reference numbers 1 and 2 in Fig. 3 should be changed to 7 and 8, respectively, to avoid .  In order to avoid abandonment of the application, applicant must make these above agreed upon drawing changes.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the closest prior art to the claimed invention is Han (CN 101315435 A), Tsuno (US 20040246610 A1), and Oishi (US 20100155225 A1). Han teaches a magnetron sputtering method comprising coating an aspherical silicon carbide reflector with a silicon layer after machining with a grinder as well as finely polishing the surface after deposition to improve surface finish and smoothness. Additionally, Tsuno teaches polishing a reflector with diamond micropowders. Furthermore, Oishi teaches reciprocating strip-shaped sputtering targets. The aforementioned references fail to explicitly teach utilizing a circular silicon magnetron sputtering source to deposit directly on the silicon modification layer to modify the surface profile of the aspherical silicon carbide optical reflector by moving the circular silicon magnetron sputtering source to different positions on the aspherical silicon carbide optical reflector. Additionally, there is no teaching, suggestion, or motivation to modify the references to meet the claimed limitations. Therefore, claim 1 is allowed.
Claims 2-5 depend on claim 1 and thus are allowed for the same reasons.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797